Case 3:20-cv-00098-REP Document 202 Filed 04/24/20 Page 1 of 5 PageID# 4304



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                         Plaintiff,               )
                                                  )       Civil Action No. 3:20-cv-000098
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )
                                                  )
                         Defendant.               )
                                                  )


STEVES AND SONS, INC.’S MEMORANDUM IN SUPORT OF MOTION TO FILE ITS
 MEMORANDUM IN OPPOSITION TO DEFENDANT JELD-WEN, INC.’S MOTION
        FOR STAY OF INJUNCTION PENDING APPEAL UNDER SEAL

       Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of its Memorandum in Opposition to

Defendant JELD-WEN, Inc.’s Motion for Stay of Injunction Pending Appeal. In support of this

motion, Steves states:

       Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
       seal.

       The material filed under seal quotes or paraphrases non-public information and other

data, which JELD-WEN regards as commercially sensitive, has designated “Highly

Confidential” pursuant to the Stipulated Protective Order entered in this case (Dkt. No. 25), or

both. Additionally, the Court, in its Memorandum Opinion granting Steves’ motion for

preliminary injunction (Dkt. No. 122) and other orders (e.g., Dkt. No. 78), has previously sealed

some of the material Steves seeks to seal here.
Case 3:20-cv-00098-REP Document 202 Filed 04/24/20 Page 2 of 5 PageID# 4305



       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.

       Sealing of the information is necessary because it is non-public information and data,

which JELD-WEN regards as commercially sensitive, has designated “Highly Confidential”

pursuant to the Protective Order (Dkt. No. 25), or both. Moreover, the Court has previously

sealed some of this material. (Dkt. Nos. 78 & 122).

       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;” (2)

“whether release would enhance the public’s understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access

to JELD-WEN’s confidential information, which JELD-WEN regards as commercially sensitive,

designated “Highly Confidential” under the Protective Order (Dkt. No. 25), or both. The public

has never had access to the information at issue and it is routinely kept in confidence in the

course of business. These are appropriate grounds for sealing. Indeed, the Court has already

permitted sealing of some of the material sought to be sealed here (Dkt. Nos. 78 & 122).




                                                 2
Case 3:20-cv-00098-REP Document 202 Filed 04/24/20 Page 3 of 5 PageID# 4306



       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
       have the matter maintained under seal.

       Steves believes that the portions of its Opposition requested to be filed under seal should

remain under seal indefinitely in the absence of a court ruling that the material is not

confidential.


       The Opposition sought to be filed under seal is being filed electronically with the Court

contemporaneously herewith, as required by Local Civil Rule 5. A redacted version of the

Opposition is being publicly filed.



Dated: April 24, 2020

                                              Respectfully submitted,

                                              STEVES AND SONS, INC.

                                              By:    /s/Lewis F. Powell III
                                              Lewis F. Powell III (VSB No. 18266)
                                              Michael Shebelskie (VSB No. 27459)
                                              Maya M. Eckstein (VSB No. 41413)
                                              Matthew R. McGuire (VSB No. 84194)
                                              HUNTON ANDREWS KURTH LLP
                                              Riverfront Plaza, East Tower
                                              951 East Byrd Street
                                              Richmond, Virginia 23219-4074
                                              Telephone: (804) 788-8200
                                              Facsimile: (804) 788-8218
                                              lpowell@hunton.com
                                              mshebelskie@hunton.com
                                              meckstein@hunton.com
                                              mmcguire@hunton.com




                                                  3
Case 3:20-cv-00098-REP Document 202 Filed 04/24/20 Page 4 of 5 PageID# 4307



                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                  Marvin G. Pipkin
                                  Kortney Kloppe-Orton
                                  PIPKIN LAW
                                  10001 Reunion Place, Suite 6400
                                  San Antonio, TX 78216
                                  Telephone: (210) 731-6495
                                  Facsimile:     (210) 293-2139
                                  Attorneys for Plaintiff




                                     4
Case 3:20-cv-00098-REP Document 202 Filed 04/24/20 Page 5 of 5 PageID# 4308



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 5
